DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 2/17/2021 for application number 17/177,849. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 5 – 8, 12 – 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonelli et al. (U.S. Publication 2012/0198457) (Leonelli hereinafter) (Identified by Applicant in IDS), Cooper (U.S. Patent 6,871,348) (Cooper hereinafter) (Identified by Applicant in IDS) and Meijer et al. (U.S. Publication 2009/0249282) (Meijer hereinafter) (Identified by Applicant in IDS) in further view of Desai et al. (U.S. Publication 2014/0089185) (Desai hereinafter) (Identified by Applicant in IDS).
8. 	As per claim 1, Leonelli teaches a system comprising: 
one or more processors [Processor, fig. 1]; and 
a memory [Memory, fig. 1] comprising executable instructions that, when executed by the one or more processors, cause the system to: 
receive, from an application server, a workflow definition specifying one or more widgets to be loaded into a runtime environment [“A system and method for triggering deployment of a workflow are provided. The method includes issuing, to a first device (e.g., a server) from application software executing on a second device (e.g., a client computer), an instruction to execute a workflow previously deployed at the first device.” Abstract; “The widget pane 126 includes task widgets 132.sub.1-132.sub.n. The task widgets 132.sub.1-132.sub.n represent, graphically, the tasks that may be selected for inclusion in the workflow. Such selection is effected by including instances of the task widgets 132.sub.1-132.sub.n in a graphical representation of the workflow ("graphical workflow") 134 set forth on the workflow pane 130,” ¶ 0034].
Leonelli does not explicitly disclose but Cooper discloses a shell executing within a given application, and wherein the given application runs outside of the shell [“FIG. 3 illustrates the launching of a third party application in suspended mode in accordance with one mode of operation of the present. As shown in FIG. 3, shell application 105 makes a request to KERNEL 140 to launch the application that shell application 105 will later contain, a launched application 106. In the description, the "launched application" 106 is also referred to as the "contained application" 106. In the request to KERNEL 140 to launch contained application 106, shell application 105 requests that KERNEL 140 load the contained application 106 in memory, allocate a process space for contained application 106, but not let contained application 106 actually run. This means that contained application 106 is loaded, but in a suspended state. This is done because a shell application's hook dynamically linked library (DLL) 190 needs to be configured with the process ID returned from KERNEL 140 to shell application 105 when contained application 106 is launched.” col. 6, lines 40 – 57].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli and Cooper available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli to include the capability of integrating user interfaces into a single application as taught by Cooper, thereby providing a mechanism to enhance system reliability and security by limiting system resource access via shells and containers. 
Leonelli and Cooper do not explicitly disclose but Meijer discloses the one or more widgets comprising at least a cross-platform widget [“Mechanisms are afforded for supporting cross platform widgets. A generic widget can be converted into a specialized widget of a corresponding platform. Dually, a specialized widget can be generalized to a generic widget for subsequent deployment on the same or different host. Furthermore, support is provided for compositional widgets across platforms,” Abstract]; 
obtain, from the application server, the cross-platform widget [“The interface component 510 receives, retrieves or otherwise obtains or acquires a special or specialized widget designed for a specific platform,” ¶ 0030; “a widget generation and/or generalization can be embodied as web services provided by one or more server 1430 and accessed by clients 1410 over the communication framework 1450,” ¶ 0059]; and
load the cross-platform widget into the runtime environment [“The load component 140 loads widgets into containers including embedding widgets within other widgets. In combination, the components of system 100 enable facilitate design and deployment of compositional widgets across widget platforms.” ¶ 0024]. 
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper and Meijer available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli and Cooper to include the capability of managing cross-platform widgets as taught by Meijer, thereby providing a mechanism to enhance system usability and maintainability by managing and deploying reusable components across multiple platforms with a minimum of development time.  
Leonelli, Cooper and Meijer do not explicitly disclose but Desai discloses instantiate the runtime environment for the cross-platform widget, the runtime environment including a bridge interface for facilitating communications between each widget in the one or more widgets and the given application [“The ecosystem 600 may further be characterized by capabilities and features such as three-dimensional security for personalized transactions (e.g. device, domain, and user), multiple functionality tiers (e.g., an architecture with personalization, service, enabling tier, expert, and experience framework tiers or layers), support for multiple independent containers on a client device 602, multiple distinct widgets within a container, multiple distinct and independent wallets within a container, single widget access to multiple wallets, single wallet access by multiple widgets, support for a plurality of trust models, and the like,” ¶ 0118];
process, through the bridge interface, a communication from the cross-platform widget running within the shell [“When the wallet application may be first invoked, the wallet application may take control until the user may select an entry point into a particular widget (a card image, menu option, etc.). The wallet developer, as a part of the overall UI design, may determine the one or more entry points for the widget. On selection of the entry point of the widget, the widget may be launched (within the same runtime application) and the wallet may be suspended,” ¶ 0173]; 
determine, by the bridge interface, that a condition has been satisfied based on the communication; and transmit, by the bridge interface, a message to the given application based on the condition being satisfied [“access to various widgets may be enhanced by a trigger or triggers when a user travels outside the U.S. In accordance with yet other examples, a trigger based on credit card balance/limit may further enhance the operation of one or more widgets including, but not limited to, access by one or more widgets to client applications and network resources.” ¶ 0257].
	         It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer and Desai available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper and Meijer to include the capability of managing widget containers and access as taught by Desai, thereby providing a mechanism to enhance system usability and maintainability by managing and deploying scalable, reusable components across multiple platforms while maintaining a consistent user experience. 
9. 	As per claim 5, Leonelli, Cooper, Meijer and Desai teach the system of claim 1.  Desai further teaches wherein the communication comprises a message to invoke a function at the given application and data from the cross-platform widget [“When the wallet application may be first invoked, the wallet application may take control until the user may select an entry point into a particular widget (a card image, menu option, etc.). The wallet developer, as a part of the overall UI design, may determine the one or more entry points for the widget,” ¶ 0173].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer and Desai available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper and Meijer to include the capability of managing widget containers and access as taught by Desai, thereby providing a mechanism to enhance system usability and maintainability by managing and deploying scalable, reusable components across multiple platforms while maintaining a consistent user experience. 
10. 	As per claim 6, Leonelli, Cooper, Meijer and Desai teach the system of claim 1.  Desai further teaches wherein the memory further comprising executable instructions that, when executed by the one or more processors, cause the system to process, through the bridge interface, a given communication to the cross-platform widget running within the shell from the given application, wherein the given communication specifies a function to be invoked at the cross-platform widget [“When the wallet application may be first invoked, the wallet application may take control until the user may select an entry point into a particular widget (a card image, menu option, etc.). The wallet developer, as a part of the overall UI design, may determine the one or more entry points for the widget. On selection of the entry point of the widget, the widget may be launched (within the same runtime application) and the wallet may be suspended,” ¶ 0173].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer and Desai available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper and Meijer to include the capability of managing widget containers and access as taught by Desai, thereby providing a mechanism to enhance system usability and maintainability by managing and deploying scalable, reusable components across multiple platforms while maintaining a consistent user experience.
11. 	As per claim 7, Leonelli, Cooper, Meijer and Desai teach the system of claim 6.  Desai further teaches wherein the memory further comprising executable instructions that, when executed by the one or more processors, cause the system to transmit, by the bridge interface, parameters for executing the function at the cross-platform widget based on the given communication [“the SDK may facilitate configuration by facilitating customizability for parameters exposed by the client container. This may include device specific parameters, variables (like PIN size, exit confirmation, selecting inclusion of modules, etc.),” ¶ 0168].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer and Desai available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper and Meijer to include the capability of managing widget containers and access as taught by Desai, thereby providing a mechanism to enhance system usability and maintainability by managing and deploying scalable, reusable components across multiple platforms while maintaining a consistent user experience.
12.       As per claim 8, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.       As per claim 12, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
14.       As per claim 13, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
15.       As per claim 14, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
16.       As per claim 15, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
17.       As per claim 19, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
18.       As per claim 20, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
19.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leonelli, Cooper, Meijer and Desai in further view of Wu et al. (U.S. Publication 2014/0208309) (Wu hereinafter) (Identified by Applicant in IDS).
20. 	As per claim 2, Leonelli, Cooper, Meijer and Desai teach the system of claim 1.   Leonelli, Cooper, Meijer and Desai do not explicitly discloses but Wu discloses the memory further comprising executable instructions that, when executed by the one or more processors, cause the system to: receive, from the cross-platform widget, an additional message to transmit to the application server, the additional message including an indication of a function to be invoked at the application server; and transmit the additional message to the application server [“when the internet application server finds out that the internet application identification contained in the message data package indicates that the message data package corresponds to the first internet application, the internet application server can call a corresponding function in the runtime library of the first internet application to process the message data package, according to the message identification contained in the message data package,” ¶ 0065].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer, Desai and Wu available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper, Meijer and Desai to include the capability of internet application management as taught by Wu, thereby providing a mechanism to enhance system usability and maintainability by standardizing communication to streamline server processing. 
21.       As per claim 9, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
22.       As per claim 16, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
23.	Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leonelli, Cooper, Meijer and Desai in further view of Desai et al. (U.S. Publication 2014/0089113) (Desai’113 hereinafter), Lee et al. (U.S. Publication 2014/0282014) (Lee hereinafter) (Identified by Applicant in IDS) and Cha et al. (U.S. Patent 8,244,277) (Cha hereinafter) (Identified by Applicant in IDS).
24. 	As per claim 3, Leonelli, Cooper, Meijer and Desai teach the system of claim 1.  Leonelli further teaches where the memory further comprising executable instructions that, when executed by the one or more processors, cause the system to: receive, from the application server, a second workflow definition identifying an additional cross-platform widget to be loaded into the runtime environment [“A system and method for triggering deployment of a workflow are provided. The method includes issuing, to a first device (e.g., a server) from application software executing on a second device (e.g., a client computer), an instruction to execute a workflow previously deployed at the first device.” Abstract; “The widget pane 126 includes task widgets 132.sub.1-132.sub.n. The task widgets 132.sub.1-132.sub.n represent, graphically, the tasks that may be selected for inclusion in the workflow. Such selection is effected by including instances of the task widgets 132.sub.1-132.sub.n in a graphical representation of the workflow ("graphical workflow") 134 set forth on the workflow pane 130,” ¶ 0034].
	Meijer further teaches the one or more widgets comprising at least an additional cross-platform widget [“Mechanisms are afforded for supporting cross platform widgets. A generic widget can be converted into a specialized widget of a corresponding platform. Dually, a specialized widget can be generalized to a generic widget for subsequent deployment on the same or different host. Furthermore, support is provided for compositional widgets across platforms,” Abstract]; and
          load(ing) the additional cross-platform widget into the runtime environment [“The load component 140 loads widgets into containers including embedding widgets within other widgets. In combination, the components of system 100 enable facilitate design and deployment of compositional widgets across widget platforms.” ¶ 0024]. 
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper and Meijer available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli to include the capability of managing cross-platform widgets as taught by Meijer, thereby providing a mechanism to enhance system usability and maintainability by managing and deploying reusable components across multiple platforms with a minimum of development time. 
Desai’113 further teaches expos(ing) functionality of the additional cross-platform widget to the given application [“personalization tier operational features for a server are selected from the server personalization feature list consisting of wallet communication, widget content formatting, wallet application access to services, customization of parameters exposed to the user, and interfacing to third party services,” cl. 12].
	         It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer, Desai and Desai’113 available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper, Meijer and Desai to include the capability of managing widget containers and access as taught by Desai’113, thereby providing a mechanism to enhance system usability and maintainability by managing and deploying scalable, reusable components across multiple platforms while maintaining a consistent user experience. 
Leonelli, Cooper, Meijer, Desai and Desai’113 do not explicitly disclose but Lee discloses determin(ing) that the additional cross-platform widget is different than the cross-platform widget [“An application comparison unit 304 can determine whether a plug-in is similar to a previously executed plug-in.” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer, Desai, Desai’113 and Lee available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper, Meijer, Desai and Desai’113 to include the capability of user interface plug-in management as taught by Lee, thereby providing a mechanism to enhance system usability and maintainability by efficiently facilitating display content. 
Leonelli, Cooper, Meijer, Desai, Desai’113 and Lee do not explicitly disclose but Cha discloses unload(ing) the cross-platform widget from the runtime environment [“The loading application may be configured to unload one application, media file, or widget and replace it with another application, media file, or widget within a loaded ID,” col. 4, lines 8 – 10].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer, Desai, Desai’113, Lee and Cha available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper, Meijer, Desai, Desai’113 and Lee to include the capability of user interface plug-in management as taught by Cha, thereby providing a mechanism to enhance system usability and maintainability by efficiently managing system resources. 
25. 	As per claim 4, Leonelli, Cooper, Meijer, Desai, Desai’113, Lee and Cha teach the system of claim 3.  Cha further teaches wherein a function comprises a transition by the given application from the cross-platform widget to the additional cross-platform widget [“Events may also be unscheduled and incident-related. Such as a flight delay, weather occurrence, or traffic problem determined to affect the user. The loading application may be configured to unload one application, media file, or widget and replace it with another application, media file, or widget within a loaded ID when, for example, something takes place at a sporting event not currently featured by a loaded application, media file, and widget that is determined to be of importance to the user.” col. 4, lines 5 – 13].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Leonelli, Cooper, Meijer, Desai, Desai’113, Lee and Cha available before the effective filing date of the claimed invention, to modify the capability of workflow generation and deployment as disclosed by Leonelli, Cooper, Meijer, Desai, Desai’113 and Lee to include the capability of user interface plug-in management as taught by Cha, thereby providing a mechanism to enhance system usability and maintainability by efficiently managing system resources. 
26.       As per claim 10, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
27.       As per claim 11, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
28.       As per claim 17, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
29.       As per claim 18, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193